DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 9/7/2022.  Claims 16, 17, 19-22, 24-27, 29-32, 34, and 35 are now pending in the present application.  Claims 18, 23, 28, and 33 have been canceled by the Applicant.  This Action is made FINAL.
Priority
Applicant’s amendments and arguments with respect to priority of the earlier filed Application Nos. PCT/KR2019/005622 and KR10-2018-0053748 are persuasive.
Information Disclosure Statement
The information disclosure statement submitted on 4/20/2022 has been considered by the Examiner and made of record in the application file.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 17, 20-22, 25-27, 30-32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over  Hong et al. (U.S. Patent Application Publication No. 2019/0132900 A1) (hereinafter Hong) in view of Rune et al. (U.S. Patent Application Publication No. 2020/0084746 A1) (hereinafter Rune).

Regarding claim 16, Hong discloses a method performed by a terminal in a communication system (Figure 2 and paragraph 0077 disclose to change its connection state, a UE performs an operation for receiving, from a BS, a radio resource control (RRC) message), the method comprising:
receiving, from a base station, a paging message for paging including at least one paging record (Paragraphs 0208 and 0209 disclose a BS may initiate paging and then a UE may receive a paging message.  If a UE is in the light connection state, in a case where a higher layer recognizes the light connection state for a paging record (or paging information) included in a paging message, when a UE identifier included in the paging record matches an identifier of the corresponding UE, the UE identifier may be indicated to the higher layer.  For example, the UE may identify whether the UE identifier included in the paging message matches a UE identifier allocated by a higher layer of the UE);
identifying a paging record of the at least one paging record that includes a paging user equipment (UE) identity matched with an identity allocated to the terminal (Paragraph 0209 discloses if a UE is in the light connection state, in a case where a higher layer recognizes the light connection state for a paging record (or paging information) included in a paging message, when a UE identifier included in the paging record matches an identifier of the corresponding UE, the UE identifier may be indicated to the higher layer.  For example, the UE may identify whether the UE identifier included in the paging message matches a UE identifier allocated by a higher layer of the UE); and
performing a procedure for a radio resource control (RRC) connection based on the paging UE identity included in the identified paging record (Figure 4 and paragraph 0159 disclose in a case where the UE 400 receives the paging message and changes its connection state into the RRC connected state, the UE 400 transmits an RRC connection resumption message to the serving BE 410 at step S480.  As a result, the connection state of the UE 400 can be transitioned from the light connection state into the RRC connected state.  Paragraph 0213 discloses if a UE identifier included in a paging record matches a UE identifier of the corresponding UE, the UE may initiate the transition from the light connection state into the RRC connected state.  The UE may perform RRC connection resumption without notifying the higher layer of the transition from the light connection state into the RRC connected state),
wherein the procedure for the RRC connection is one of an RRC connection establishment procedure or an RRC connection resume procedure (Figure 4 and paragraph 0159 disclose in a case where the UE 400 receives the paging message and changes its connection state into the RRC connected state, the UE 400 transmits an RRC connection resumption message to the serving BE 410 at step S480.  As a result, the connection state of the UE 400 can be transitioned from the light connection state into the RRC connected state.  Paragraph 0213 discloses if a UE identifier included in a paging record matches a UE identifier of the corresponding UE, the UE may initiate the transition from the light connection state into the RRC connected state.  The UE may perform RRC connection resumption without notifying the higher layer of the transition from the light connection state into the RRC connected state).
Hong does not explicitly disclose wherein the paging UE identity included in the identified paging record is one of a first identity indicating that the paging is initiated by a core network or a second identity indicating that the paging is initiated by the base station, and wherein one paging - radio network temporary identifier (RNTI) (p-RNTI) is used for monitoring associated with the paging message.
In analogous art, Rune discloses wherein the paging UE identity included in the identified paging record is one of a first identity indicating that the paging is initiated by a core network or a second identity indicating that the paging is initiated by the base station (Paragraph 0015 discloses if the paging is initiated by the CN, the UE identifier included in the Paging message is a CN (NAS) identifier, i.e. the S-TMSI or the IMSI, while if the paging is initiated by the RAN, the UE identifier included in the Paging message is a RAN identifier, i.e. the I-RNTI), and
wherein one paging - radio network temporary identifier (RNTI) (p-RNTI) is used for monitoring associated with the paging message (Paragraph 0008 discloses in LTE, a UE in RRC_IDLE state camps on a cell and while camping it monitors the paging channel associated with that cell.  The UE is configured to monitor repeatedly occurring paging occasions (POs) and may reside in a DRX sleep mode in between the paging occasions.  When the UE is paged at such a paging occasion, the paging is indicated on the Physical Downlink Control Channel (PDCCH) in the form of a DL scheduling allocation addressed to the P-RNTI (which is shared by all UEs).  This DL scheduling allocation indicates the DL transmission resources on the Physical Downlink Shared Channel (PDSCH), where the actual paging message is transmitted.  A UE in RRC_IDLE state, which receives a DL scheduling allocation addressed to the P-RNTI at one of the UE's paging occasions, receives and reads the paging message from the allocated DL transmission resources to find out whether the paging message is intended for the UE).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE identifier included in a paging message being either a 5G-S-TMSI or an I-RNTI and paging UEs on a P-RNTI , as described in Rune, with a UE identifier included in a paging record included in a paging message, as described in Hong, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE identifier included in a paging message being either a 5G-S-TMSI or an I-RNTI and paging UEs on a P-RNTI of Rune with a UE identifier included in a paging record included in a paging message of Hong was within the ordinary ability of one of ordinary skill in the art based on the teachings of Rune.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hong and Rune to obtain the invention as specified in claim 16.

Regarding claim 17, as applied to claim 16 above, Hong discloses the claimed invention except explicitly disclosing wherein the first identity is a fifth generation (5G) system architecture evolution temporary mobile subscriber identity (S-TMSI) (5G-S-TMSI), and the second identity is an I-radio network temporary identity (I-RNTI).
Rune further discloses wherein the first identity is a fifth generation (5G) system architecture evolution temporary mobile subscriber identity (S-TMSI) (5G-S-TMSI), and the second identity is an I-radio network temporary identity (I-RNTI) (Paragraph 0015 discloses if the paging is initiated by the CN, the UE identifier included in the Paging message is a CN (NAS) identifier, i.e. the S-TMSI or the IMSI, while if the paging is initiated by the RAN, the UE identifier included in the Paging message is a RAN identifier, i.e. the I-RNTI.  Paragraph 0062 discloses the UE's S-TMSI, also referred to as 5G-S-TMSI).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE identifier included in a paging message being either a 5G-S-TMSI or an I-RNTI, as described in Rune, with a UE identifier included in a paging record included in a paging message, as described in Hong, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE identifier included in a paging message being either a 5G-S-TMSI or an I-RNTI of Rune with a UE identifier included in a paging record included in a paging message of Hong was within the ordinary ability of one of ordinary skill in the art based on the teachings of Rune.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hong and Rune to obtain the invention as specified in claim 17.

Regarding claim 20, as applied to claim 16 above, Hong, as modified by Rune, further discloses wherein the procedure for the RRC connection is the RRC connection resume procedure, in case that the terminal is in an RRC inactive state (Figure 4 and paragraph 0159 disclose in a case where the UE 400 receives the paging message and changes its connection state into the RRC connected state, the UE 400 transmits an RRC connection resumption message to the serving BE 410 at step S480.  As a result, the connection state of the UE 400 can be transitioned from the light connection state into the RRC connected state.  Paragraph 0213 discloses if a UE identifier included in a paging record matches a UE identifier of the corresponding UE, the UE may initiate the transition from the light connection state into the RRC connected state.  The UE may perform RRC connection resumption without notifying the higher layer of the transition from the light connection state into the RRC connected state.  Paragraph 0072 discloses the light connection state may be referred to various terms, but not limited to, such as RRC INACTIVE state).

Regarding claim 21, Hong discloses a method performed by a base station in a communication system (Figure 3 and paragraph 0088 disclose for controlling a connection state of a UE, a BS performs an operation for transmitting, to the UE, a radio resource control (RRC) message including instruction information for instructing the UE to perform state transition into the light connection state at step S310), the method comprising:
transmitting, to a terminal, a paging message for paging including at least one paging record (Figure 3 and paragraph 0090 disclose the BS performs an operation for triggering the connection state of the UE to be changed by transmitting a paging message including a UE identifier to the UE at step S330.  Paragraphs 0208 and 0209 disclose a BS may initiate paging and then a UE may receive a paging message.  If a UE is in the light connection state, in a case where a higher layer recognizes the light connection state for a paging record (or paging information) included in a paging message, when a UE identifier included in the paging record matches an identifier of the corresponding UE, the UE identifier may be indicated to the higher layer.  For example, the UE may identify whether the UE identifier included in the paging message matches a UE identifier allocated by a higher layer of the UE); and
performing a procedure for a radio resource control (RRC) connection with the terminal based on the paging message (Figure 4 and paragraph 0159 disclose in a case where the UE 400 receives the paging message and changes its connection state into the RRC connected state, the UE 400 transmits an RRC connection resumption message to the serving BE 410 at step S480.  As a result, the connection state of the UE 400 can be transitioned from the light connection state into the RRC connected state.  Paragraph 0213 discloses if a UE identifier included in a paging record matches a UE identifier of the corresponding UE, the UE may initiate the transition from the light connection state into the RRC connected state.  The UE may perform RRC connection resumption without notifying the higher layer of the transition from the light connection state into the RRC connected state), and
wherein the procedure for the RRC connection includes an RRC connection establishment procedure or an RRC connection resume procedure (Figure 4 and paragraph 0159 disclose in a case where the UE 400 receives the paging message and changes its connection state into the RRC connected state, the UE 400 transmits an RRC connection resumption message to the serving BE 410 at step S480.  As a result, the connection state of the UE 400 can be transitioned from the light connection state into the RRC connected state.  Paragraph 0213 discloses if a UE identifier included in a paging record matches a UE identifier of the corresponding UE, the UE may initiate the transition from the light connection state into the RRC connected state.  The UE may perform RRC connection resumption without notifying the higher layer of the transition from the light connection state into the RRC connected state).
Hong does not explicitly disclose wherein a transmission associated with the paging message is based on one paging - radio network temporary identifier (RNTI) (p-RNTI), wherein a paging user equipment (UE) identity included in the at least one paging record is one of a first identity indicating that the paging is initiated by a core network; or a second identity indicating that the paging is initiated by the base station.
In analogous art, Rune discloses wherein a transmission associated with the paging message is based on one paging - radio network temporary identifier (RNTI) (p-RNTI) (Paragraph 0008 discloses in LTE, a UE in RRC_IDLE state camps on a cell and while camping it monitors the paging channel associated with that cell.  The UE is configured to monitor repeatedly occurring paging occasions (POs) and may reside in a DRX sleep mode in between the paging occasions.  When the UE is paged at such a paging occasion, the paging is indicated on the Physical Downlink Control Channel (PDCCH) in the form of a DL scheduling allocation addressed to the P-RNTI (which is shared by all UEs).  This DL scheduling allocation indicates the DL transmission resources on the Physical Downlink Shared Channel (PDSCH), where the actual paging message is transmitted.  A UE in RRC_IDLE state, which receives a DL scheduling allocation addressed to the P-RNTI at one of the UE's paging occasions, receives and reads the paging message from the allocated DL transmission resources to find out whether the paging message is intended for the UE),
wherein a paging user equipment (UE) identity included in the at least one paging record is one of a first identity indicating that the paging is initiated by a core network; or a second identity indicating that the paging is initiated by the base station (Paragraph 0015 discloses if the paging is initiated by the CN, the UE identifier included in the Paging message is a CN (NAS) identifier, i.e. the S-TMSI or the IMSI, while if the paging is initiated by the RAN, the UE identifier included in the Paging message is a RAN identifier, i.e. the I-RNTI).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE identifier included in a paging message being either a 5G-S-TMSI or an I-RNTI and paging UEs on a P-RNTI , as described in Rune, with a UE identifier included in a paging record included in a paging message, as described in Hong, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE identifier included in a paging message being either a 5G-S-TMSI or an I-RNTI and paging UEs on a P-RNTI of Rune with a UE identifier included in a paging record included in a paging message of Hong was within the ordinary ability of one of ordinary skill in the art based on the teachings of Rune.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hong and Rune to obtain the invention as specified in claim 21.

Regarding claim 22, as applied to claim 21 above, Hong discloses the claimed invention except explicitly disclosing wherein the first identity is a fifth generation (5G) system architecture evolution-temporary mobile subscriber identity (S-TMSI) (5G-S-TMSI), and the second identity is an I-radio network temporary identity (I-RNTI).
Rune further discloses wherein the first identity is a fifth generation (5G) system architecture evolution-temporary mobile subscriber identity (S-TMSI) (5G-S-TMSI), and the second identity is an I-radio network temporary identity (I-RNTI) (Paragraph 0015 discloses if the paging is initiated by the CN, the UE identifier included in the Paging message is a CN (NAS) identifier, i.e. the S-TMSI or the IMSI, while if the paging is initiated by the RAN, the UE identifier included in the Paging message is a RAN identifier, i.e. the I-RNTI.  Paragraph 0062 discloses the UE's S-TMSI, also referred to as 5G-S-TMSI).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE identifier included in a paging message being either a 5G-S-TMSI or an I-RNTI, as described in Rune, with a UE identifier included in a paging record included in a paging message, as described in Hong, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE identifier included in a paging message being either a 5G-S-TMSI or an I-RNTI of Rune with a UE identifier included in a paging record included in a paging message of Hong was within the ordinary ability of one of ordinary skill in the art based on the teachings of Rune.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hong and Rune to obtain the invention as specified in claim 22.

Regarding claim 25, as applied to claim 21 above, Hong, as modified by Rune, further discloses wherein the procedure for the RRC connection is the RRC connection resume procedure, in case that the terminal is in an RRC inactive state (Figure 4 and paragraph 0159 disclose in a case where the UE 400 receives the paging message and changes its connection state into the RRC connected state, the UE 400 transmits an RRC connection resumption message to the serving BE 410 at step S480.  As a result, the connection state of the UE 400 can be transitioned from the light connection state into the RRC connected state.  Paragraph 0213 discloses if a UE identifier included in a paging record matches a UE identifier of the corresponding UE, the UE may initiate the transition from the light connection state into the RRC connected state.  The UE may perform RRC connection resumption without notifying the higher layer of the transition from the light connection state into the RRC connected state.  Paragraph 0072 discloses the light connection state may be referred to various terms, but not limited to, such as RRC INACTIVE state).

Regarding claim 26, Hong discloses a terminal in a communication system (Figure 5 and paragraph 0294 disclose a UE 500 changing it's a connection state may include a receiver 530 configured to receive a radio resource control (RRC) message including instruction information for instructing state transition into the light connection state from a BS, and a controller 510 configured to transit a connection state of the UE into the light connection state based on the instruction information), the terminal comprising:
a transceiver (Figure 5 and paragraphs 0294 and 0296 disclose a UE 500 changing it's a connection state may include a receiver 530 configured to receive a radio resource control (RRC) message including instruction information for instructing state transition into the light connection state from a BS, and a controller 510 configured to transit a connection state of the UE into the light connection state based on the instruction information.  The UE 500 may further include a transmitter 520); and
a controller (Figure 5 and paragraph 0294 disclose a UE 500 changing it's a connection state may include a receiver 530 configured to receive a radio resource control (RRC) message including instruction information for instructing state transition into the light connection state from a BS, and a controller 510 configured to transit a connection state of the UE into the light connection state based on the instruction information) configured to:
receive, via the transceiver from a base station, a paging message for paging including at least one paging record (Paragraphs 0208 and 0209 disclose a BS may initiate paging and then a UE may receive a paging message.  If a UE is in the light connection state, in a case where a higher layer recognizes the light connection state for a paging record (or paging information) included in a paging message, when a UE identifier included in the paging record matches an identifier of the corresponding UE, the UE identifier may be indicated to the higher layer.  For example, the UE may identify whether the UE identifier included in the paging message matches a UE identifier allocated by a higher layer of the UE),
identify a paging record of the at least one paging record that includes a paging user equipment (UE) identity matched with an identity allocated to the terminal (Paragraph 0209 discloses if a UE is in the light connection state, in a case where a higher layer recognizes the light connection state for a paging record (or paging information) included in a paging message, when a UE identifier included in the paging record matches an identifier of the corresponding UE, the UE identifier may be indicated to the higher layer.  For example, the UE may identify whether the UE identifier included in the paging message matches a UE identifier allocated by a higher layer of the UE), and
perform a procedure for a radio resource control (RRC) connection based on the paging UE identity included in the identified paging record (Figure 4 and paragraph 0159 disclose in a case where the UE 400 receives the paging message and changes its connection state into the RRC connected state, the UE 400 transmits an RRC connection resumption message to the serving BE 410 at step S480.  As a result, the connection state of the UE 400 can be transitioned from the light connection state into the RRC connected state.  Paragraph 0213 discloses if a UE identifier included in a paging record matches a UE identifier of the corresponding UE, the UE may initiate the transition from the light connection state into the RRC connected state.  The UE may perform RRC connection resumption without notifying the higher layer of the transition from the light connection state into the RRC connected state),
wherein the procedure for the RRC connection is one of an RRC connection establishment procedure or an RRC connection resume procedure (Figure 4 and paragraph 0159 disclose in a case where the UE 400 receives the paging message and changes its connection state into the RRC connected state, the UE 400 transmits an RRC connection resumption message to the serving BE 410 at step S480.  As a result, the connection state of the UE 400 can be transitioned from the light connection state into the RRC connected state.  Paragraph 0213 discloses if a UE identifier included in a paging record matches a UE identifier of the corresponding UE, the UE may initiate the transition from the light connection state into the RRC connected state.  The UE may perform RRC connection resumption without notifying the higher layer of the transition from the light connection state into the RRC connected state).
Hong does not explicitly disclose wherein the paging UE identity included in the identified paging record is one of a first identity indicating that the paging is initiated by a core network or a second identity indicating that the paging is initiated by the base station, and wherein one paging - radio network temporary identifier (RNTI) (p-RNTI) is used for monitoring associated with the paging message.
In analogous art, Rune discloses wherein the paging UE identity included in the identified paging record is one of a first identity indicating that the paging is initiated by a core network or a second identity indicating that the paging is initiated by the base station (Paragraph 0015 discloses if the paging is initiated by the CN, the UE identifier included in the Paging message is a CN (NAS) identifier, i.e. the S-TMSI or the IMSI, while if the paging is initiated by the RAN, the UE identifier included in the Paging message is a RAN identifier, i.e. the I-RNTI), and
wherein one paging - radio network temporary identifier (RNTI) (p-RNTI) is used for monitoring associated with the paging message (Paragraph 0008 discloses in LTE, a UE in RRC_IDLE state camps on a cell and while camping it monitors the paging channel associated with that cell.  The UE is configured to monitor repeatedly occurring paging occasions (POs) and may reside in a DRX sleep mode in between the paging occasions.  When the UE is paged at such a paging occasion, the paging is indicated on the Physical Downlink Control Channel (PDCCH) in the form of a DL scheduling allocation addressed to the P-RNTI (which is shared by all UEs).  This DL scheduling allocation indicates the DL transmission resources on the Physical Downlink Shared Channel (PDSCH), where the actual paging message is transmitted.  A UE in RRC_IDLE state, which receives a DL scheduling allocation addressed to the P-RNTI at one of the UE's paging occasions, receives and reads the paging message from the allocated DL transmission resources to find out whether the paging message is intended for the UE).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE identifier included in a paging message being either a 5G-S-TMSI or an I-RNTI and paging UEs on a P-RNTI , as described in Rune, with a UE identifier included in a paging record included in a paging message, as described in Hong, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE identifier included in a paging message being either a 5G-S-TMSI or an I-RNTI and paging UEs on a P-RNTI of Rune with a UE identifier included in a paging record included in a paging message of Hong was within the ordinary ability of one of ordinary skill in the art based on the teachings of Rune.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hong and Rune to obtain the invention as specified in claim 26.

Regarding claim 27, as applied to claim 26 above, Hong discloses the claimed invention except explicitly disclosing wherein the first identity is a fifth generation (5G) system architecture evolution temporary mobile subscriber identity (S-TMSI) (5G-S-TMSI), and the second identity is an I-radio network temporary identity (I-RNTI).
Rune further discloses wherein the first identity is a fifth generation (5G) system architecture evolution temporary mobile subscriber identity (S-TMSI) (5G-S-TMSI), and the second identity is an I-radio network temporary identity (I-RNTI) (Paragraph 0015 discloses if the paging is initiated by the CN, the UE identifier included in the Paging message is a CN (NAS) identifier, i.e. the S-TMSI or the IMSI, while if the paging is initiated by the RAN, the UE identifier included in the Paging message is a RAN identifier, i.e. the I-RNTI.  Paragraph 0062 discloses the UE's S-TMSI, also referred to as 5G-S-TMSI).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE identifier included in a paging message being either a 5G-S-TMSI or an I-RNTI, as described in Rune, with a UE identifier included in a paging record included in a paging message, as described in Hong, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE identifier included in a paging message being either a 5G-S-TMSI or an I-RNTI of Rune with a UE identifier included in a paging record included in a paging message of Hong was within the ordinary ability of one of ordinary skill in the art based on the teachings of Rune.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hong and Rune to obtain the invention as specified in claim 27.

Regarding claim 30, as applied to claim 26 above, Hong, as modified by Rune, further discloses wherein the procedure for the RRC connection is the RRC connection resume procedure, in case that the terminal is in an RRC inactive state (Figure 4 and paragraph 0159 disclose in a case where the UE 400 receives the paging message and changes its connection state into the RRC connected state, the UE 400 transmits an RRC connection resumption message to the serving BE 410 at step S480.  As a result, the connection state of the UE 400 can be transitioned from the light connection state into the RRC connected state.  Paragraph 0213 discloses if a UE identifier included in a paging record matches a UE identifier of the corresponding UE, the UE may initiate the transition from the light connection state into the RRC connected state.  The UE may perform RRC connection resumption without notifying the higher layer of the transition from the light connection state into the RRC connected state.  Paragraph 0072 discloses the light connection state may be referred to various terms, but not limited to, such as RRC INACTIVE state).

Regarding claim 31, Hong discloses a base station in a communication system (Figure 6 and paragraph 0300 disclose a BS 600 may include a transmitter 620 configured to transmit a radio resource control (RRC) message including instruction information for instructing state transition into the light connection state to a UE, and a controller 610 configured to change the connection state of the UE into the light connection state), the base station comprising:
a transceiver (Figure 6 and paragraphs 0300 and 0303 disclose a BS 600 may include a transmitter 620 configured to transmit a radio resource control (RRC) message including instruction information for instructing state transition into the light connection state to a UE, and a controller 610 configured to change the connection state of the UE into the light connection state.  The BS 600 may further include a receiver 630 configured to receive a paging information for transmitting a paging message from a core network control plane entity.  The receiver 630 is configured to receive the paging information through an initial context setup request message); and
a controller (Figure 6 and paragraph 0300 disclose a BS 600 may include a transmitter 620 configured to transmit a radio resource control (RRC) message including instruction information for instructing state transition into the light connection state to a UE, and a controller 610 configured to change the connection state of the UE into the light connection state) configured to:
transmit, via the transceiver to a terminal, a paging message for paging including at least one paging record (Figure 3 and paragraph 0090 disclose the BS performs an operation for triggering the connection state of the UE to be changed by transmitting a paging message including a UE identifier to the UE at step S330.  Paragraphs 0208 and 0209 disclose a BS may initiate paging and then a UE may receive a paging message.  If a UE is in the light connection state, in a case where a higher layer recognizes the light connection state for a paging record (or paging information) included in a paging message, when a UE identifier included in the paging record matches an identifier of the corresponding UE, the UE identifier may be indicated to the higher layer.  For example, the UE may identify whether the UE identifier included in the paging message matches a UE identifier allocated by a higher layer of the UE); and
perform a procedure for a radio resource control (RRC) connection with the terminal based on the paging message (Figure 4 and paragraph 0159 disclose in a case where the UE 400 receives the paging message and changes its connection state into the RRC connected state, the UE 400 transmits an RRC connection resumption message to the serving BE 410 at step S480.  As a result, the connection state of the UE 400 can be transitioned from the light connection state into the RRC connected state.  Paragraph 0213 discloses if a UE identifier included in a paging record matches a UE identifier of the corresponding UE, the UE may initiate the transition from the light connection state into the RRC connected state.  The UE may perform RRC connection resumption without notifying the higher layer of the transition from the light connection state into the RRC connected state), and
wherein the procedure for the RRC connection includes an RRC connection establishment procedure or an RRC connection resume procedure (Figure 4 and paragraph 0159 disclose in a case where the UE 400 receives the paging message and changes its connection state into the RRC connected state, the UE 400 transmits an RRC connection resumption message to the serving BE 410 at step S480.  As a result, the connection state of the UE 400 can be transitioned from the light connection state into the RRC connected state.  Paragraph 0213 discloses if a UE identifier included in a paging record matches a UE identifier of the corresponding UE, the UE may initiate the transition from the light connection state into the RRC connected state.  The UE may perform RRC connection resumption without notifying the higher layer of the transition from the light connection state into the RRC connected state).
Hong does not explicitly disclose wherein a transmission associated with the paging message is based on one paging - radio network temporary identifier (RNTI) (p-RNTI), wherein a paging user equipment (UE) identity included in the at least one paging record is one of a first identity indicating that the paging is initiated by a core network; or a second identity indicating that the paging is initiated by the base station.
In analogous art, Rune discloses wherein a transmission associated with the paging message is based on one paging - radio network temporary identifier (RNTI) (p-RNTI) (Paragraph 0008 discloses in LTE, a UE in RRC_IDLE state camps on a cell and while camping it monitors the paging channel associated with that cell.  The UE is configured to monitor repeatedly occurring paging occasions (POs) and may reside in a DRX sleep mode in between the paging occasions.  When the UE is paged at such a paging occasion, the paging is indicated on the Physical Downlink Control Channel (PDCCH) in the form of a DL scheduling allocation addressed to the P-RNTI (which is shared by all UEs).  This DL scheduling allocation indicates the DL transmission resources on the Physical Downlink Shared Channel (PDSCH), where the actual paging message is transmitted.  A UE in RRC_IDLE state, which receives a DL scheduling allocation addressed to the P-RNTI at one of the UE's paging occasions, receives and reads the paging message from the allocated DL transmission resources to find out whether the paging message is intended for the UE),
wherein a paging user equipment (UE) identity included in the at least one paging record is one of a first identity indicating that the paging is initiated by a core network; or a second identity indicating that the paging is initiated by the base station (Paragraph 0015 discloses if the paging is initiated by the CN, the UE identifier included in the Paging message is a CN (NAS) identifier, i.e. the S-TMSI or the IMSI, while if the paging is initiated by the RAN, the UE identifier included in the Paging message is a RAN identifier, i.e. the I-RNTI).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE identifier included in a paging message being either a 5G-S-TMSI or an I-RNTI and paging UEs on a P-RNTI , as described in Rune, with a UE identifier included in a paging record included in a paging message, as described in Hong, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE identifier included in a paging message being either a 5G-S-TMSI or an I-RNTI and paging UEs on a P-RNTI of Rune with a UE identifier included in a paging record included in a paging message of Hong was within the ordinary ability of one of ordinary skill in the art based on the teachings of Rune.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hong and Rune to obtain the invention as specified in claim 31.

Regarding claim 32, as applied to claim 31 above, Hong discloses the claimed invention except explicitly disclosing wherein the first identity is a fifth generation (5G) system architecture evolution-temporary mobile subscriber identity (S-TMSI) (5G-S-TMSI), and the second identity is an I-radio network temporary identity (I-RNTI).
Rune further discloses wherein the first identity is a fifth generation (5G) system architecture evolution-temporary mobile subscriber identity (S-TMSI) (5G-S-TMSI), and the second identity is an I-radio network temporary identity (I-RNTI) (Paragraph 0015 discloses if the paging is initiated by the CN, the UE identifier included in the Paging message is a CN (NAS) identifier, i.e. the S-TMSI or the IMSI, while if the paging is initiated by the RAN, the UE identifier included in the Paging message is a RAN identifier, i.e. the I-RNTI.  Paragraph 0062 discloses the UE's S-TMSI, also referred to as 5G-S-TMSI).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE identifier included in a paging message being either a 5G-S-TMSI or an I-RNTI, as described in Rune, with a UE identifier included in a paging record included in a paging message, as described in Hong, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE identifier included in a paging message being either a 5G-S-TMSI or an I-RNTI of Rune with a UE identifier included in a paging record included in a paging message of Hong was within the ordinary ability of one of ordinary skill in the art based on the teachings of Rune.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hong and Rune to obtain the invention as specified in claim 32.

Regarding claim 35, as applied to claim 31 above, Hong, as modified by Rune, further discloses wherein the procedure for the RRC connection is the RRC connection resume procedure, in case that the terminal is in an RRC inactive state (Figure 4 and paragraph 0159 disclose in a case where the UE 400 receives the paging message and changes its connection state into the RRC connected state, the UE 400 transmits an RRC connection resumption message to the serving BE 410 at step S480.  As a result, the connection state of the UE 400 can be transitioned from the light connection state into the RRC connected state.  Paragraph 0213 discloses if a UE identifier included in a paging record matches a UE identifier of the corresponding UE, the UE may initiate the transition from the light connection state into the RRC connected state.  The UE may perform RRC connection resumption without notifying the higher layer of the transition from the light connection state into the RRC connected state.  Paragraph 0072 discloses the light connection state may be referred to various terms, but not limited to, such as RRC INACTIVE state).

Claims 17, 22, 27, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Rune as applied to claims 19, 24, 29, and 34 above, and further in view of Bachmann et al. (U.S. Patent Application Publication No. 2013/0136072 A1) (hereinafter Bachmann).

Regarding claims 17, 22, 27, and 32, as applied to claims 19, 24, 29, and 34 above, Hong, as modified by Rune, discloses the claimed invention except explicitly disclosing wherein the procedure for the RRC connection is the RRC connection establishment procedure, in case that the terminal is in an RRC idle state.
In analogous art, Bachmann discloses wherein the procedure for the RRC connection is the RRC connection establishment procedure, in case that the terminal is in an RRC idle state (Paragraph 0055 discloses if the UE is triggered to read the paging message and the paging message contains the UE's identity (UE paging identity is the UE's IMSI), then the UE is informed that data is waiting to be delivered and the UE transfers from IDLE to CONNECTED state, i.e. the UE initiates the RRC connection establishment procedure).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE IDLE initiating an RRC connection establishment procedure in response to receiving a paging message with the UE’s identity, as described in Bachmann, with a UE identifier included in a paging record included in a paging message, as described in Hong, as modified by Rune, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE IDLE initiating an RRC connection establishment procedure in response to receiving a paging message with the UE’s identity of Bachmann with a UE identifier included in a paging record included in a paging message of Hong, as modified by Rune, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bachmann.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hong, Rune, and Bachmann to obtain the invention as specified in claims 17, 22, 27, and 32.
Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive.
On page 13 in the Remarks, Applicant argues that the cited references disclose identifying an ID included in a paging record of a paging message.  However, they merely disclose identifying an entity that initiated paging according to a paging UE ID type and performing an appropriate RRC connection procedure.  They do not mention "p-RNTI."
Rune discloses wherein one paging - radio network temporary identifier (RNTI) (p-RNTI) is used for monitoring associated with the paging message (Paragraph 0008 discloses in LTE, a UE in RRC_IDLE state camps on a cell and while camping it monitors the paging channel associated with that cell.  The UE is configured to monitor repeatedly occurring paging occasions (POs) and may reside in a DRX sleep mode in between the paging occasions.  When the UE is paged at such a paging occasion, the paging is indicated on the Physical Downlink Control Channel (PDCCH) in the form of a DL scheduling allocation addressed to the P-RNTI (which is shared by all UEs).  This DL scheduling allocation indicates the DL transmission resources on the Physical Downlink Shared Channel (PDSCH), where the actual paging message is transmitted.  A UE in RRC_IDLE state, which receives a DL scheduling allocation addressed to the P-RNTI at one of the UE's paging occasions, receives and reads the paging message from the allocated DL transmission resources to find out whether the paging message is intended for the UE).
Consequently, in view of the above reasons and having addressed each of Applicant’s arguments, the previous rejection is maintained and made FINAL by the Examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642